None but issues of fact presented by the record in this case. The evidence is con-*514Aiding and that which apparently impressed the jury does not particularly appeal to us. But we can not say that the position of the defense is inherently improbable or necessarily inconsistent with truth. Were the case here on report the result might be different. Coming to use on general motion the mandate must be: Motion overruled.
Albert Beliveau, for plaintiff. George A. Hutchins, Peter M. MacDonald, for defendant.